 Case 1:18-cv-00632-RJJ-PJG ECF No. 47 filed 02/26/19 PageID.253 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

 JOHN HEYKOOP D/B/A EAGLE TOWING,

         Plaintiff,                                     Case No.: 1:18-cv-00632
 v
                                                        Hon. Robert J. Jonker
 FIRST LIEUTENANT JEFFREY WHITE; FIRST
 LIEUTENANT CHRIS MCINTIRE.                             Mag. Phillip J. Green

 Defendants.
__________________________________________/

 John S. Brennan (P55431)                Patrick S. Myers (P81444)
 Christopher S. Patterson (74350)        Assistant Attorney General
 FAHEY SCHULTZ BURZYCH RHODES PLC        Attorney for Defendants
 Attorneys for Plaintiff                 Complex Litigation Division
 4151 Okemos Road                        P.O. Box 30736
 Okemos, Michigan 48864                  Lansing, MI 48909
 Tel: (517) 381-0100                     Tel: (517) 373-6434
 Fax: (517) 381-5051                     myersp4@michigan.gov
 jbrennan@fsbrlaw.com
 cpatterson@fsbrlaw.com
__________________________________________/


     STIPULATED MOTION TO STRIKE FILING (DOC #46) FROM THE RECORD

        The parties jointly move this Court to strike the filing designated as Document Number 46

from the record. In support of the motion, the parties state as follows:

     1. On August 7, 2018, this Court entered an Order of Referral to Standard Track Case

        Evaluation in this matter (Docket No. 18).

     2. The Order prescribed that following case evaluation, the original evaluation document was

        to be forwarded to the ADR Administrator, and not filed electronically.

     3. The case evaluation was held on February 26, 2019.
 Case 1:18-cv-00632-RJJ-PJG ECF No. 47 filed 02/26/19 PageID.254 Page 2 of 2



    4. Following the case evaluation, the original evaluation document was inadvertently filed

        electronically as a case mediation report, including a report that the case has been settled.

    5. The case has not been settled. The parties have 28 days in which to accept or reject the

        award, in accordance with the Court’s August 7th Order. Furthermore, the evaluation

        document should not have been placed in the electronic file, per the same Order.

    6. The parties received notice that the case evaluation document has now been transmitted to

        the ADR Administrator, as set out in the Order.

    WHEREFORE, the parties jointly move that the Document No. 46 be struck and removed from

the case file in this matter.

AGREED:



 _/s/ John S. Brennan_____________                  _/s/ Patrick S. Myers_____________
 John S. Brennan (P55431)                           Patrick S. Myers (P81444)
 Attorney for Plaintiff                             Attorney for Defendants

 Dated: February 26, 2019                           Dated: February 26, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019 I electronically filed the forgoing paper with the

Clerk of the Court using ECF system which will send notification of such filing on the attorneys

of record.


                                                      /s/ Adrienne Monahan_____________
                                                      Adrienne Monahan
                                                      Fahey Schultz Burzych Rhodes PLC
                                                      4151 Okemos Road
                                                      Okemos, Michigan 48864
                                                      (517) 381-3202
                                                      amonahan@fsbrlaw.com
